1

2
                                UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4

5
      LABRADA ALFREDO CELESTINO,                        Case No. 2:19-cv-01443-GMN-EJY
6
            Petitioner,                                 ORDER DISMISSING ACTION
7            v.
8
      ATTORNEY GENERAL, et al.,
9
            Respondents.
10

11

12          Labrada Alfredo Celestino, a prisoner at the Clark County Detention Center, in
13   Las Vegas, initiated this habeas corpus action, pro se, on August 19, 2019, by filing a
14   petition for writ of habeas petition pursuant to 28 U.S.C. § 2254 (ECF No. 1-1). It
15   appears, from the envelope in which the petition was received, that Celestino submitted
16   this petition to the state district court in Clark County, and the state court forwarded it to
17   this Court. The petition is captioned for filing in this Court.
18          Celestino did not pay the filing fee for this action and he did not submit an
19   application to proceed in forma pauperis. The Court will summarily dismiss this action
20   without prejudice for this reason.
21          Additionally, Celestino’s petition is plainly premature and without merit. The
22   petition does not articulate any ground for habeas corpus relief; it is simply blank in the
23   spaces where the petitioner is to state his grounds for relief. See Petition for Writ of
24   Habeas Corpus (ECF No. 1-1), pp. 4-13. Furthermore, the petition states that the
25   judgment of conviction that Celestino challenges was entered on August 6, 2019, and
26   that he neither appealed from the conviction nor petitioned in state court for post-
27   conviction relief. See id. at 1. Therefore, plainly, Celestino has not exhausted any claim
28   for relief in state court. This Court generally cannot grant habeas corpus relief on a
                                                    1
1    claim not exhausted in state court. See 28 U.S.C. § 2254(b). For these additional

2    reasons, as well, the Court will summarily dismiss this action without prejudice.

3           The dismissal of this action is without prejudice to Celestino initiating a new

4    habeas corpus action in this Court, and either paying the $5 filing fee for the action or

5    applying for in forma pauperis status, if and when he has exhausted one or more claims

6    for habeas corpus relief in state court. The Court will direct the Clerk of the Court to

7    send Celestino the forms he would need to do so.

8           IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT

9    PREJUDICE.

10          IT IS FURTHER ORDERED that, as reasonable jurists would not find the rulings

11   in this order to be debatable, the petitioner is denied a certificate of appealability.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

13   accordingly.

14          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to the

15   petitioner, along with a copy of this order, two copies of the Court’s form petition for writ

16   of habeas corpus pursuant to 28 U.S.C. § 2254, and two copies of the form for a state

17   prisoner to apply to proceed in forma pauperis.

18
                       26 day of _______________,
            DATED THIS ___           August       2019.
19

20

21                                              GLORIA M. NAVARRO,
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                   2
